IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

RONALD STRICKLAND,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-2134

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed June 13, 2016.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Ronald Strickland, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of habeas corpus is dismissed as unauthorized. See Baker

v. State, 878 So. 2d 1236 (Fla. 2004).

ROWE, KELSEY, and JAY, JJ., CONCUR.